Long, J.
(dissenting.) lam unable to agree with my Brother McGrath in the conclusion reached by him affirming this case.
Plaintiffs’ testimony shows that prior to December 17, 1886, Mr. Gates spent about 12 days’ time in the examination of defendant’s case then on trial in the Wayne circuit court, and in the trial of the case, before any controversy arose between him and the defendant in reference to his charges; and he testifies that his charges for that time amounted to about $250.
It is shown upon the part of the plaintiffs that Mr. Gates, 'who is a practicing attorney of some 15 years active practice, was called upon, on November 26, 1886, by the defendant to engage him to attend to the case for her, then on call in the Wayne circuit court, for the reason that her attorney was absent. At that time defendant claims that she stated to him that there were nearly fifty parties defendant in the case. Mr. Gates went into court on that day, and raised a considerable number of objections to the proceedings, when the hearing went over until December 10.
Mr. Gates claims that, when defendant engaged him, ■ he refused her offer of $30 to take charge of it and carry it through, as he knew but little of the case, but that she was in the office twice prior to December 17, con-*533suiting him in reference to it, and that upon these occasions he stated to her that he was doing a considerable amount of work for her, and it was his custom to be paid something in advance; that the first time she promised him something in a few days, and finally said that she was responsible, and would pay when the case was finished. Upon December 17, defendant met Mr. Dates in the court-room, and she stated to him that he had agreed to go through with the case for $30. He denied this, and told her that what he had already done was worth many times that sum. She then offered him $15 a day for his services from that time, but insisted that he had agreed upon $30 with her for prior services. Mr. Dates then told her that he would have nothing more to do with the case, and left her. The evening following he received a telephone message from defendant’s counsel to meet him next morning in the courtroom. He went into court the next morning, and was there told by Ool. Darned, defendant’s counsel, that he had been authorized to employ him at $15 a day, and his previous services to be paid for at what they were worth. Upon this understanding Mr. Dates proceeded in the case.
The work performed by Mr. Dates thereafter is set out very fully in the charge of the court to the jury, from which it appears that a bill of complaint was filed for the partition of the estate of Deorge Campbell, deceased, in which many legal questions and complications arose, and over 2,000 pages of testimony were taken in the case. Subsequent to that, another case arose in which the defendant was a party, and Mr. Dates took a leading part in that as counsel for her, the testimony covering a great number of pages. These matters were fully gone over and explained by Mr. Dates in his testimony before the court and jury, and the court in its general charge *534dwelt at great length upon these services. A great number of witnesses were called by the plaintiffs, who testified that the services performed by Mr. Gates were worth all that was charged for them, and some considerable testimony was given tending to show that he performed the services for which the charges were made..
The defendant’s contention was that she never employed the plaintiffs, except to go into court in the first instance, and represent her in the absence of Col. Larned, her counsel, and that she never authorized Col. Larned to-employ them. The defendant testified as follows:
“I never employed Mr. Gates todo any work. He was simply to watch the case during the entire time it was in progress, until it was through, from the fact that Col. Larned was absent at that time, and might possibly be again. That was the only reason. I did not expect him to advise with Col. Larned, nor to examine witnesses, nor to make an argument. I employed him to watch, so that if Col. Larned was absent, and it was called up, Mr. Gates would get it adjourned and notify me.”
She testified, further, that these cases extended over a. period’ of nearly three years, and that during all that time she saw Mr. Gates in court, taking part in the trial, but testified positively that after the 17th day of December, 1886, she never spoke to him on the subject of her case. It appears that the testimony in the case was taken before a circuit court commissioner, and on the hearing before the court was read largely by Mr. Gates in her behalf, and argued at great length by him. This is testified to by the witnesses, including the defendant herself. The defendant was asked if Mr. Gates did not appear on one occasion before Judge Look, and make an argument. This she denied positively; and Judge-Look, being called by the plaintiffs, contradicted her, stating that Mr. Gates was present, and made the argument before him.
*535I think the court was in error in directing the jury that the plaintiffs could not recover if the jury found that Mrs. Haggerty told Mr. Gates that she would not pay for any services that might be rendered in the case by him. This would entirely exclude any recovery by the plaintiffs for services rendered prior to December 17, 1886, and in this the court was in error. There was no claim that the agreement had not been made to pay for services rendered prior to that date. The only contention was the amount which had been agreed upon. It is true that the defendant testified that Mr. Gates told her he made no charge for that, as it was for services rendered to Col. Lamed, hut this is denied by Mr. Gates, his claim being that he refused to perform the services for $30, and refused to take $60, which she proposed to pay, and insisted that he had spent some 12 days in her services up to that date, and which were charged for in the bill of particulars at $15 a day.
It is a little difficult to understand how the jury, in the face of all this testimony, were able to' arrive at the conclusion that the defendant was not indebted to the plaintiffs in any sum, unless they took it from the charge of the court that the plaintiffs could not recover any sum whatever if they found that Mrs. Haggerty told Mr. Gates she would not pay for services rendered by him after December 17, 1886.
For this reason the verdict and judgment should be set aside, and a new trial ordered.